The following should have appeared among the authorities cited in the report of the case, to wit, Regina v. Brownlow, 39 Eng. Com. Law Rep., 34, to the effect — A coroner’s inquisition on a dead body, found, that on a day and at a place named, the deceased being on board a steamer received a shock from the bursting of the boiler, and that boiling water, coal, &c., were thereby thrown against deceased, of which shock, &c., the deceased instantly died; Inquest quashed because no time was sufficiently laid for the time of the death.